Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Name Organized Under Laws Of 2463297 Ontario Limited Canada Baanhoekweg Energie Project BV Netherlands ChemFirst Inc. Mississippi Chemours Belgium BVBA Belgium Chemours Chemicals Rus Russia Chemours Deutschland GmbH Germany Chemours EMEA 2, LLC Delaware Chemours France SAS France Chemours Hong Kong Holding Limited Hong Kong Chemours International 2, LLC Delaware Chemours International Operations Sàrl Switzerland Chemours Italy S.r.l. Italy Chemours Kabushiki Kaisha Japan Chemours Korea Inc. Korea Chemours Netherlands 2, LLC Delaware Chemours Netherlands BV Netherlands Chemours NL Holding 1 B.V. Netherlands Chemours NL Holding 2 B.V. Netherlands Chemours NL Holding 3 B.V. Netherlands Chemours NL Holding 4 B.V. Netherlands Chemours NL Holding 5 B.V. Netherlands Chemours Services Sàrl Switzerland Chemours Spain S.L. Spain Chemours Titanium Technologies (Taiwan) Ltd. Taiwan Chemours TR Kimyasal Ürünler Limited Şirketi Turkey Chemours UK Limited United Kingdom Dordrecht Energy Supply Company B.V. Netherlands Dordrecht Energy Supply Company C.V. Netherlands First Chemical Corporation Mississippi First Chemical Texas, L.P Delaware Initiatives Inc. S.A. de C.V. Mexico TCC Holding 1 C.V. Netherlands TCC Holding 2 C.V. Netherlands TCC Holding 3 C.V. Netherlands The Chemours (Changshu) Fluoro Technology Company Limited China The Chemours (Taiwan) Company Limited Taiwan The Chemours (Thailand) Company Limited Thailand The Chemours Canada Company Canada The Chemours Chemical (Shanghai) Company Limited China The Chemours China Holding Co., Ltd China The Chemours Company (Australia) Pty Limited Australia The Chemours Company Asia Pacific Operations, Inc. Delaware The Chemours Company Chile Limitada Chile Name Organized Under Laws Of The Chemours Company Colombia S.A.S. Colombia The Chemours Company Delaware Operations, Inc. Delaware The Chemours Company EMEA, LLC Delaware The Chemours Company FC, LLC Delaware The Chemours Company Industria E Comercio de Produtos Quimicos Ltda. Brazil The Chemours Company International, LLC Delaware The Chemours Company Malaysia Sdn. Bhd. Malaysia The Chemours Company Mexicana S. de R.L. de C.V. Mexico The Chemours Company Mexico, S. de R.L. de C.V. Mexico The Chemours Company Netherlands, LLC Delaware The Chemours Company North America, Inc. Delaware The Chemours Company (Argentina) S.R.L. Argentina The Chemours Company Servicios, S. de R.L. de C.V. Mexico The Chemours Company Singapore Pte. Ltd. Singapore The Chemours Company TT, LLC Pennsylvania The Chemours Company Worldwide Operations, Inc. Delaware The Chemours Holding Company, S. de R.L. de C.V. Mexico The Chemours India Private Limited India Subsidiaries not listed would not, if considered in the aggregate as a single subsidiary, constitute a significant subsidiary.
